Citation Nr: 1456774	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-20 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to non-service-connected pension benefits.

2.  Entitlement to service connection for undiagnosed illness (claimed as rectal bleeding, facial muscle spasm, severe itching, orthostatic hypotension, night sweats, memory loss, random failure of arm and leg muscles, vision fog, and inflammation of the bladder).

3.  Entitlement to service connection for degenerative disc disease, cervical.

4.  Entitlement to service connection for cervical spondylotic myelopathy,

5.  Entitlement to service connection for scoliosis.

6.  Entitlement to service connection or rheumatoid arthritis.

7.  Entitlement to service connection for schizophrenia.

8.  Entitlement to service connection for irritable bowel syndrome (IBS). 

9.  Entitlement to service connection for fibromyalgia.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

11.  Entitlement to special monthly compensation based on the need for regular aid and attendance.



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990 and from January 1991 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from  March 2010, May 2011, and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).

The Board notes that the claim for entitlement to service connection for undiagnosed illness was actually withdrawn in a written statement signed by the Veteran in February 2010.  However, the RO continued to adjudicate this claim in the March 2010 rating decision and July 2012 statement of the case (SOC). Thereafter, the Veteran timely appealed all issues listed in the SOC in a VA Form 9, thereby reviving the appeal of the issue of service connection for undiagnosed illness.  See 38 C.F.R. § 20.204 (c)(2014).  Thus this issue is before the Board.
Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The issues of entitlement to service connection for undiagnosed illness (claimed as rectal bleeding, facial muscle spasm, severe itching, orthostatic hypotension, night sweats, memory loss, random failure of arm and leg muscles, vision fog, and inflammation of the bladder), degenerative disc disease, cervical spondylotic myelopathy, scoliosis, rheumatoid arthritis, schizophrenia, IBS, and fibromyalgia, as well as entitlement to a TDIU and special monthly compensation based on aid and attendance, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not serve on active duty for 90 days or more during a period of war.


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Non-service-connected pension benefits are payable to a veteran who meets certain wartime service, disability, and income requirements.  38 U.S.C.A. § 1521.

The wartime service requirement is a statutory requirement for the benefit under 38 U.S.C.A. § 1521, and cannot be waived by VA.  See Davenport v. Principi, 16 Vet. App. 522 (2002) (VA does not have authority to waive a statutory requirement, unless waiver is provided for in the statute.). 

A veteran meets the service requirements to receive non-service-connected pension benefits if such a veteran served in the active military, naval, or air service: (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521.

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous. Broken periods of service during a period of war may be added together to meet the requirement for length of service.  38 C.F.R. § 3.17.

The specific dates encompassing the "periods of war" are defined by statute.  38 U.S.C.A. § 101(11).  The "Vietnam era" ended May 17, 1975, and the next formally defined period of war, the "Persian Gulf War," began on August 2, 1990, and is still ongoing.  38 U.S.C.A. §§ 101, 1501; 38 C.F.R. § 3.2.

According to the Veteran's Report of Discharge forms (DD 214's), he served  from June 9, 1986 to June 8, 1990 and from January 31, 1991 to March 12, 1991.  He does not have any other active service.

Therefore, the Veteran's first period of active duty was entirely outside a "period of war," as defined by statute.  The Veteran's second period of active service, beginning in January 1991, falls within the Persian Gulf War.  However, the Veteran's net service during that time was one month and twelve days, which is less than the required 90-day period of wartime service under 38 U.S.C.A. § 1521(j).  There is also no evidence of record suggesting that the Veteran was discharged or released from his second period of service due to a service-connected disability.

The Board apologizes for the confusion regarding the use of the Veteran's income in the previous RO decision that denied the claim and notes the Veteran's statements regarding his financial state.  Unfortunately, even if the Veteran were to meet the specific income and net worth requirements, as noted above, the Veteran's military service does not meet the threshold eligibility requirements under 38 U.S.C.A. § 1521, and non-service-connected-pension benefits therefore must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  It follows that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, which impose obligations on VA to provide claimants with notice and assistance, is inapplicable to the claim.  Id.


ORDER

Entitlement to non-service-connected pension benefits is denied.


REMAND

When the Veteran initially filed a claim for service connection in May 2008, he submitted several authorization forms for the release of private treatment records and indicated that he received treatment with regard to degenerative disc disease, other spinal conditions, rheumatology issues, schizophrenia, and internal medical issues (which included intestinal issues).  The AOJ must attempt to obtain these records because they are relevant to the Veteran's claim for entitlement to service connection for cervical degenerative disc disease, cervical spondylotic myelopathy, scoliosis, rheumatoid arthritis, schizophrenia, and IBS.

In addition, December 2008 correspondence from the Veteran's primary care physician, Dr. S. Kriebel, indicates the Veteran showed signs of a possible early degenerative neurologic condition.  The Veteran provided a statement in January 2009 describing his symptoms, which included  muscle weakness, loss of coordination, twitching, dizzy spells.  The Board notes that the Veteran's claim for an undiagnosed illness included symptoms of facial muscle spasm, severe itching, orthostatic hypotension, night sweats, memory loss, random failure of arm and leg muscles, vision fog, and inflammation of the bladder.  Because the record currently contains Dr. Kriebel's records only as recently as 2006, and he indicated new neurological symptoms, the Board finds that updated treatment records from Dr. Kriebel are relevant to the Veteran's pending claims for fibromyalgia and an undiagnosed illness characterized by, in pertinent part, muscle issues.  Therefore, the AOJ must attempt to obtain the Veteran's records from Dr. Kriebel from 2006, forward.

Next, the Veteran has asserted that his rheumatoid arthritis flares up and is related to his degenerative disc disease.  However, the theory of secondary service connection has not been addressed in the previous adjudications of the issue.  Similarly, the Veteran's assertion that his conditions are related to inoculations received during service has not been addressed by the AOJ.  On remand, the AOJ must address the Veteran's contentions.  

Finally, the Veteran's remanded service connection claims are inextricably intertwined with the TDIU claim and the claim for special monthly compensation based on the need for aid an attendance.  In other words, the remanded claims may affect the claim of TDIU and aid and attendance if service connection is granted.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  As such, the TDIU claim and the claim for special monthly compensation based on aid and attendance must be readjudicated upon completion of the development specified below.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to his disabilities, as identified by the Veteran.  After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

The following private physicians and treatment facilities have already been identified by the Veteran as providing relevant treatment:

* Dr. S. Silverman: treatment for neck pain (December 2004 to June 2005).
* Dr. H.K. Fisher: treatment for degenerative disc disease, psychiatric symptoms, sleep symptoms (October 2003 to  June 2005).
* Dr. S. Baker: treatment for rheumatology issues and degenerative disc disease, to include cervical epidural block (November 2003 to November 2004).
* Dr. J. Farechelli: treatment for degenerative disc disease, to include neck traction and electric stimulation (December 1997 to September 2004).
* Forks Community Hospital: treatment for degenerative disc disease and internal bleeding (September 2006 through September 2007).
* Dr. S. Taylor: treatment for schizophrenia (2006 to 2007).
* Hollywood Presbyterian Medical Center: treatment for schizophrenia and intestinal cleansing (October 2005).
* Dr. S. Kriebel: treatment for neurological conditions and treatment as the Veteran's primary care physician (after 2006).

2.  After completing the above development, if appropriate, schedule appropriate examination(s) to ascertain the nature of the Veteran's disabilities and whether it is least as likely as not (50 percent probability or more) that any of the Veteran's disabilities began during service or are otherwise linked to service.

In this regard, the Board notes the Veteran's assertion that his spinal conditions are a result of being thrown off a Humvee during service.  The Veteran has also asserted that his conditions are a result of inoculations received during service.

In terms of secondary service connection, the Veteran has asserted that his rheumatoid arthritis is caused or aggravated by his degenerative disc disease.  With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

The claims file and a copy of this remand should be provided to VA examiner(s) for review.  All indicated tests and studies should be accomplished and the findings then reported in detail.  Moreover, a detailed rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


